Case 2:19-CV-01664-S.]F-S|L Document 1-1

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK

PATRICIA CUMMINGS,

Plaintiff,
-against-

THE ClTY OF NEW YORK;

NEW YORK ClTY DEPARTMENT OF EDUCATION;
CITY OF NEW YORK OFFICE OF SPECIAL
INVESTIGATIONS; NYC MAYOR BILL de BLASIO;
GIULIA COX,' COURTNEY WARE; BEN CHAPMAN;
NEW YORK DAILY NEWS; DR. ANDRE PERRY;
THE HECHINGER REPORT a/k/a HECHINGER
INSTITUTE ON EDUCATION AND THE MEDIA;
LENARD LARRY MCKELVEY a / k/ a
CHARLAMAGNE THA GOD;

WWPR-FM (105.1 MHZ); iHEARTMEDIA;
CLEAR CHANNEL COMMUNICATIONS, lNC.,l
NEW YURK STATE SENATOR, KEVIN S. PARKER;
COUNCILMAN, ]UMAANE D. WILLIAMS;
COUNCILMAN, DANIEL DROMM;

COALITION OF EDUCATIONAL ]USTICE; ANGEL
MARTINEZ; NATASHA CAPERS, and

“IOHN DOE AND ]ANE DOE # 1-100" Said names
being fictitious, it being the intent of Plaintiff

to designate any and all individuals, officers, members,
agents, servants, and/ or employees of the

aforementioned agencies owing a duty of care to Plaintiff,

individually and jointly and severally,

Defendants

 

Filed 03/22/19 Page 1 of 5 Page|D #: 6

Index No.: 600747/2019

Date Purchased: 01/10/2019

SUMMONS WITH NOTICE

Plaintiff designates
SUFFOLK COUNTY
as the Place ofTrial

Basis ofVenue:
The Plaintiffs' residence

The Plaintiff resides in
Farmingville, NeW Yorl<
Suffoll< County

To the above Named Defendants:

PLEASE TAKE NOTICE THAT YOU ARE HEREBYSUMMONED to appearin this action by serving
a notice of appearance on the Plaintiff(s) at the address set forth below Within 20 days after the service
of this Summons (not counting the day of service itself], or Within 30 days after service is complete if
the summons is not delivered personally to you Within the State of NeW York.

Case 2:19-CV-01664-S.]F-S|L Document 1-1 Filed 03/22/19 Page 2 of 5 Page|D #: 7

§

YOU ARE HEREBY NOTIFIED THAT should you fail to answer or appear, a judgment will be entered
against you by default for the relief demanded below.

Dated: Garden City, New York

TO:

]anuary 9, 2019

% A/@%

LAw oFFicEs 0F via/nms F. mon LLC
By: Thomas F. Liotti, Esq.

Attorneys for Plaintiff

600 Old Country Road. Suite 530

Garden City, New York 11530

(516) 794-4700

THE CITY OF NEW YORK

c/o Comptroller of the City of New York
Municipal Building - Room 1225

One Centre Street

New York, New York 10007

NEW YORK CITY DEPARTMENT OF EDUCATION
New York City Law Department

100 Church Street, Ground Floor

New York, New York 10007

CITY OF NEW YORK OFFICE OF SPECIAL INVESTIGATIONS
80 Maiden Lane
New York, New York 10038

NYC MAYOR BILL de BLASIO
City Hall
New York, NY 10007

GIULIA COX

c/o The William W. Niles School - Middle School 118
577 E. 179th Street

Bronx, New York 10457

COURTNEY WARE

c/o The William W. Niles School - Middle School 118
577 E. 179th Street

Bronx, New York 10457

Case 2:19-CV-01664-S.]F-S|L Document 1-1 Filed 03/22/19 Page 3 of 5 Page|D #: 8

BEN CHAPMAN

c/o New York Daily News

4 New York Plaza

New York, New York 10004

NEW YORK DAILY NEWS
4 New York Plaza
New York, New York 10004

DR. ANDRE PERRY

c/o The Brookings Institution
1775 Massachusetts Ave., NW
Washington, DC 20036

THE HECHlNGER REPORT a/l</a

HECHINGER INSTITUTE ON EDUCATION AND THE MEDIA
c/ 0 Teachers College - Columbia University

525 W.120th St, TC Box 127

New York City, New York 10027

LENARD LARRY McKELVEY a /k/a CHARLAMAGNE THA GOD
c/o iHeartMedia

125 W 55th St

New York, New York 10019

waR-FM (105.1 MHZ)
163 E 125th St
New York, New York 10035

iHEARTMEDIA
125 W 55th St
New York, New York 10019

CLEAR CHANNEL COMMUNICATIONS, INC.
1233 Avenue of the Americas
New York, New York 10020

NEW YORK STATE SENATOR, KEVIN S. PARKER
District Office

302 1 Tilden Ave.,

lst floor & Basement

Brool<lyn, New York 1 1226~5 107

COUNCILMAN, }UMAANE D. WILLIAMS
District Office

4517 Avenue D

Brooklyn, New York 11203

Case 2:19-CV-01664-S.]F-S|L Document 1-1 Filed 03/22/19 Page 4 of 5 Page|D #: 9

COUNCILMAN, DANIEL DROMM
District Office

37-32 75th Street, lst Floor
jackson Heights, New York 11372

COALITION OF EDUCATIONAL jUSTICE
726 Broadway, 5th Floor

Metro Center

New York , New York 10003

ANGEL MARTINEZ

c/o Coalition of Educational justice
726 Broadway, 5"‘ Floor

Metro Center

New York , New York 10003

NATASHA CAPERS

c / 0 Coalition of Educational justice
726 Broadway, 5th Floor

Metro Center

New York , New York 10003

jOHN DOE AND jANE DOE # 1-100

being all individual Defendants

owing a duty of care to Plaintiffs, the identities and addresses of whom
are currently unknown to Plaintiffs

NOTICE: The object of this action is to recover damages for the harm caused to the Plaintiff, Patricia
Cummings’, reputation, livelihood, and career as a NewYork City Public School Teacher at The William
W. Niles School - Middle School 1 18, Community School District 10, in Bronx County, New York; to Wit:
for the defamation, discrimination, distress, suffering mental, emotional, and physical anguish and
humiliation and embarrassment inflicted upon the Plaintiff, Patricia Cummings', due to the negligence,
carelessness recklessness and, misfeasance, malfeasance, and negligent acts practices, and / or
omissions of the Defendants in negligently, improperly, and unprofessionally failing to expeditiously
investigate false, frivolous, retaliatory, unsubstantiated and delusive allegations erroneously made
against the Plaintiff and inappropriately making her the subject of extensive defamatory media
coverage; directing an automatic and protracted reassignment from her position as a New York City
Public School Teacher at The William W. Niles School - Middle Sch001118, Community School District
10, in Bronx County, New York, and ultimately her termination as a New York City Public School
Teacher; and further in violating State and Federal Civil Rights, 42 U.S.C. §§ 1983 and 1988, including
but notlimited to State and Federal Constitutional violations for a denial of Due Process and the Equal
Protection of the Laws.

This matter arose as a result of what was erroneously reported concerning a complaint made by a
parent of a student regarding a lesson taught by the Plaintiff in her social studies class 408, on the
Middle Passage, which took place on january 9, 2018. On or about january 16, 2018, the Plaintiff
received a hand-delivered correspondence by and from Giulia Cox, Principal of The William W. Niles
School - Middle School 118, inexplicably informing her that she was the subject of a disciplinary
meeting to take place on january 18, 2018. Shortly thereafter, from january 23, 2018 to january 25,

Case 2:19-CV-01664-S.]F-S|L Document 1-1 Filed 03/22/19 Page 5 of 5 Page|D #: 10

1

2018, the Plaintiff was removed from teaching class 408; however, she continued to teach her other
classes duringthis time. Followingthe Plaintiffs return to class 408, on or about February 1, 2018, the
Plaintiff was confronted on school property by Ben Chapman, a reporter from the New York Daily
News, and as a result, became the subject of a front page story in the New York Daily News, falsely
accusing her of being a ”racist” and “making black students lie face down on the floor of her class, and
asking them '[H]ow does it feel to be a slave?' ” As a result, this fabricated and erroneous set of "facts"
was picked up by the media worldwide and transmitted to various news outlets and appeared online
and in media all over the world. The Plaintiff was featured in several prominent newspapers and
televised news pro grams, as well as on YouTube, where it is erroneously reported, among other things
that she “singled out black students and made them act like sIaves;" she is falsely reported to have told
them to "Iie on the floor fora lesson on slavery and then stepped on theirbacks to show them whatslavery
felt like." She has been publically accused of ”child abuse," labeled as a "racist," referred to as an
“oppressor," by many, including politicians and activists, and specifically by Ben Chapman, a reporter
from the New York Daily News and Dr. Andre Perry in the Hechinger Report, a nonprofit, independent
news organization focused on inequality and innovation in education The Plaintiff has been publically
called, among other things, a "cave animal," a “cracker," and a “white supremacist," by Power 105.1
radio personality, Lenard Larry McKelvey, known professionally as ”Charlamagne tha God," on the air,
and by other members of the general public in various and extensive online media posts discussing this
issue. She has received direct threats of violence and death causing her to fear for her life. Giulia Cox,
Principal of The William W. Niles School - Middle School 118, adamantly refused to speakwith another
teacher, who Was present in the classroom during the Plaintiffs lesson, and later testified to the Office
of Special lnvestigations that the lesson in question was appropriate The Plaintiff was ultimately
exonerated of the erroneous allegations following an investigation by the Office of Special
lnvestigations.

The Plaintiffs reputation as a respected educator has been damaged. Her professional career has been
substantially compromised and she has been unwillingly exposed to negative notoriety, which has
publically humiliated and embarrassed her and subjected her to threats of violence, assault, and death.

The relief sought is monetary relief for damages as a result of the defamation, reverse discrimination,
denial of due process, severe emotional, psychological, and physical distress, loss of reputation, loss
of income, and expenses incurred by the Plaintiff in an amount not less than One Hundred Twenty
Million Dollars, ($120,000,000.00), to be determined upon the trial of this action; which amount
exceeds the jurisdictional limits of all lower courts, which may otherwise have jurisdiction, together
with interestfrom january 18, 2018, plus the costs and disbursements of the action, and for such other
and further relief as to the Court seems just and proper.

The municipal Defendants in this action have been served with a timely Notice of Claim, and more than
thirty (30] days have elapsed since the service of the Notice of Claim. There is no prejudice to the
municipal Defendants by the filing of this action, as a pre-action hearing on the Plaintiffs' claim
pursuant to General Municipal Law, Article 4, S ection 50-h has been scheduled, wherein the municipal
Defendants will have an opportunity to orally examine the Plaintiff, under oath, relative to the
occurrences and the extent of the injuries for which her claim was made.

Upon your failure to appear, judgment will be taken against you by default in an amount to be
determined, upon the trial of this action, which amount exceeds the jurisdictional limits of all lower
courts, which may otherwise have jurisdiction, together with interest from january 18, 2018, plus the
costs and disbursements of the action, and for such other and further relief as to the Court seems just

and proper.

